DETAILED ACTION
The communication dated 9/30/2021 has been entered and fully considered.
Claims 3 and 14-15 were canceled. Claims 1, 12, 16, and 19 were amended. Claims 21-23 were added. Claims 1-2, 4-13, and 16-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 9/30/2021, with respect to claims 1-2, 4-5, 9, 11-13, 18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-2, 4-5, 9, 11-13, 18, and 20 have been withdrawn.
Applicant’s arguments, see page 7, filed 9/30/2021, with respect to claims 3, 6-8, 10, 14-17, and 19 have been fully considered and are persuasive.  The dependency objections of claims 3, 6-8, 10, 14-17, and 19 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 21 is to be amended.

Claim 21 is to be amended as:
“21.	(Currently Amended) A washing machine appliance comprising:
a cabinet including a front panel, the front panel defining an opening;
a tub positioned within the cabinet;
a wash basket rotatably mounted within the tub, the wash basket defining a wash chamber for receiving articles for washing;
a ventilation line in fluid communication with the tub, the ventilation line defining an air path from a ventilation inlet within the cabinet and to a ventilation outlet in fluid communication with an ambient environment outside of the cabinet; and
an antimicrobial body comprising an air-permeable mesh extending across the air path between the ventilation inlet and the ventilation outlet.”

Allowable Subject Matter
Claims 1-2, 4-13, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Kim et al. U.S. Publication 2008/0078210 and Northrup U.S. Publication 2011/0139190, the closest prior art, differ from the instant claims in failing to teach an antimicrobial body positioned along the ventilation line; and a fan positioned within the ventilation line to motivate an airflow therethrough. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the 
Claims 2 and 4-11 are allowed as they are dependent upon allowed claim 1.
As for claim 12, Kim et al. U.S. Publication 2008/0078210 and Northrup U.S. Publication 2011/0139190, the closest prior art, differ from the instant claims in failing to teach an antimicrobial body positioned along the ventilation line; and a front baffle extending between the tub and the front panel, wherein the door comprises a central body and a perimeter rim extending outward from the central body, wherein the central body is in selective contact with the front baffle in the closed position, and wherein the perimeter rim is radially spaced apart from the cabinet aperture in the closed position to permit an ambient airflow to the cabinet aperture. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim and Northrup as claimed.
Claims 13 and 16-20 are allowed as they are dependent upon allowed claim 12.
As for claim 21, Kim et al. U.S. Publication 2008/0078210 and Northrup U.S. Publication 2011/0139190, the closest prior art, differ from the instant claims in failing to teach an antimicrobial body comprising an air-permeable mesh extending across the air path between the ventilation inlet and the ventilation outlet. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Kim and Northrup as claimed.
Claims 22-23 are allowed as they are dependent upon allowed claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711